DETAILED ACTION
Continuation of Part 12 of the PTO-303 (Advisory Action)
The argument that Tani fails to disclose “authentication information”, because “identification information is not authentication information, and nothing in Tani suggests that the identification information is used to authenticate the power receptors” is not persuasive.  This is because it is old and well-known that IDs/identification information is commonly interpreted as “authentication information” in the art. This is evidenced in the previously cited prior art (see PTO-892 mailed 2/19/21) of Takeuchi (USPAPN 2013/0328417) which discloses, in paragraph 0057, that “[t]he registration information and authentication information are, for example, an electric power receiving apparatus ID (identification) or the like.  Thus it can be seen that an ID is commonly interpreted as, at least in part, authentication information. An ID identifies which receiver is providing the requests/information.  Thus an ID authenticates which receiver the controller is communicating with.  Therefore, an ID may be interpreted as “authentication information” due to the broadest reasonable interpretation.  Additionally, as evidenced above, it is common to interpret IDs as “authentication information”.  Furthermore, additional newly cited references such as Aoyama et al. (USPN 8,314,513) discloses in Col. 12 lines 6-17 that an ID is authentication information and that the receiver may be wirelessly powered in a temporary time before the ID is received and thus the fact that an ID is received after wireless power is provided to a receiver does not teach away from an ID that is received after powering from being authentication information.  Takagi (USPN 9,312,714) also discloses that IDs are commonly interpreted as authentication information (see Col. 19 lines 36-38).  Thus, it is 

The argument that “nothing in Tani suggests, much less discloses, ‘controlling a second wireless transmitter to provide the second wireless power having an amount determined according to the amount of the first wireless power,” is not  persuasive.  This is because Tani discloses in S4-S7 of Fig. 2 a method for determining a first amount of wireless power and controlling a second amount of wireless power according to the amount of the first wireless power.  For example, the first determined amount of power is determined by 206 detecting the amount of power that is directly provided by the transmitter to the receivers.  Then 206 adjusts the “phase for one out of two power transmitters of 203 using oscillation controller 202 of power transmitter 203 such that the smallest power amount takes on a maximum value” (see Col. 6 line 57 to Col. 7 line 6).  At such a time the phases of the target/direct power transmission is set and the first amount of power transmitted is set (see Col. 7 lines 34).  As can be seen the setting of the phases sets the amount of power transmitted.  Additionally, when other signals from a different transmitter are leaked into the direct signal transmission path of a transmitter interference may occur which will weaken the amount of power delivered by the direct signal transmitter (see Col. 6 lines 45-51).  This weakening of the amount of total power is controlled by adjusting the phase of the leaked power path (e.g., power from 701 into 705; wherein the direct/target path to 705 is provided by 707, i.e., 701 interferes with 707 and thus the amount of power provided by 701 to 705 is reduced). As can be seen 206 stores determines the amount of leaked power from 701 (see Col. 8 lines 48-50). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/           Primary Examiner, Art Unit 2849